              Case 1:20-cv-01513 Document 1 Filed 06/10/20 Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                             OF THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                     )
111 East 18th Street, 13th Floor                   )
New York, NY 10003                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
        v.                                         )
                                                   )
FOOD AND DRUG ADMINISTRATION,                      )
10903 New Hampshire Avenue,                        )
Silver Spring, MD 20993                            )
                                                   )
U.S. DEPARTMENT OF HEALTH AND                      )
HUMAN SERVICES                                     )
200 Independence Avenue, SW,                       )
Washington, D.C. 20201                             )
                                                   )
        Defendants.                                )

                                       COMPLAINT

        1.   Plaintiff, BUZZFEED INC., brings this Freedom of Information Act suit to force

Defendants FOOD AND DRUG ADMINISTRATION and U.S DEPARTMENT OF HEALTH

AND HUMAN SERVICES to produce various records on FDA’s inquiry into misuse and abuse

of gabapentinoids and generic pregabalin.    As way of background, on February 15, 2018,

Commissioner Gottlieb gave a speech on the serious adverse events, such as respiratory

depression and death, caused by the misuse and abuse of gabapentinoids.

                                          PARTIES

        2.      Plaintiff BUZZFEED INC. is a member of the media and made the FOIA request

at issue in this case.

        3.      Defendant FEDERAL DRUG ADMINISTRATION (“FDA”) is a federal agency,

a component of U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES, and subject to

the Freedom of Information Act, 5 U.S.C. § 552.
             Case 1:20-cv-01513 Document 1 Filed 06/10/20 Page 2 of 4


       4.     Defendant U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES

(“DHHS”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

                               JURISDICTION AND VENUE

       5.     This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.     Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                              JULY 25, 2019, FOIA REQUEST

       7.     On July 25, 2019, BUZZFEED submitted a FOIA request to FDA for [1] “[a]ll

records associated with the FDA’s inquiry into the misuse and abuse of gabapentinoids”; [2]

“[a]ll records associated with the FDA’s inquiry into the possible misuse and abuse of generic

pregabalin”; and [3] “[a]ll talking points and draft talking points composed for Commissioner

Scott Gottlieb’s February 15, 2018 remarks at the Public Workshop on Strategies for Promoting

Use and Appropriate Prescribing of Prescription Opioids,” which is available at

https://www.fda.gov/news-events/speeches-fda-officials/remarks-public-workshop-strategies-

promoting-safe-use-and-appropriate-prescribing-prescription. Exhibit A.

       8.     BUZZFEED also requested expedited processing and a fee waiver. Exhibit A.

       9.     On August 1, 2019, FDA acknowledged receipt of the request and assigned

reference number 2019-6698 to the matter. Exhibit B.

       10.    Upon BUZZFEED’s request for an official acknowledgement letter, on August

23, 2019, FDA responded that the request is “assigned to the Office of the Commissioner and the

Center for Drug Evaluation and Research (“CDER”).” Exhibit C.

       11.    FDA also claimed that “[t]alking points are withheld under FOIA exemption

(b)(5) and [BUZZFEED] will receive a partial denial with more information” after BUZZFEED

receives a response from CDER. Exhibit C.


                                              -2-
             Case 1:20-cv-01513 Document 1 Filed 06/10/20 Page 3 of 4


       12.     In a telephone conversation with BUZZFEED on September 12, 2019, FDA

stated that the request is in the “complex” queue and estimated a 18-24 months for processing.

       13.     On October 7, 2019, BUZZFEED appealed the FDA’s identification of the

request as “complex.” Exhibit D.

       14.     On October 8, 2019, FDA stated that the requested records are “complex in that

CDER needs to search and review the records [BUZZFEED] requested once the requests in front

of [BUZZFEED’S] are responded to.” FDA reiterated that the estimated date of completion for

the request is “March 2021-September 2021.” Exhibit E.

       15.     On October 9, 2019, BUZZFEED appealed the denial of expedited processing.

Exhibit F.

       16.     On October 10, 2019, HHS acknowledged receipt of the appeal and assigned

reference number 2020-00001-A-PHS. Exhibit G.

       17.     On February 18, 2020, BUZZFEED inquired the status of its appeal. Exhibit H.

       18.     On February 18, 2020, FDA informed that it takes “HHS anywhere from 1-5

years to respond to appeals.” Exhibit H.

       19.     As of the date of this filing, FDA has not issued an official determination letter,

has not responded to BUZZFEED’s appeal on expedited processing, and has produced no

records responsive to the request.

                      COUNT I – DEFENDANTS’ FOIA VIOLATION

       20.     The above paragraphs are incorporated herein.

       21.     Defendants are federal agencies, subject to FOIA.

       22.     The requested records are not exempt under FOIA.

       23.     Defendants have not complied with FOIA.




                                              -3-
              Case 1:20-cv-01513 Document 1 Filed 06/10/20 Page 4 of 4


WHEREFORE, BUZZFEED asks the Court to:

       i.      declare that Defendants have violated FOIA;

       ii.     order Defendants to conduct a reasonable search for records and to produce the

               requested records;

       iii.    enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.     award BUZZFEED attorneys’ fees and costs; and

       v.      award such other relief the Court considers appropriate.


Dated: June 10, 2020


                                                    RESPECTFULLY SUBMITTED,

                                                    /s/ Matthew V. Topic

                                                    Attorney for Plaintiffs
                                                    BUZZFEED INC.

                                                    Matthew Topic, D.C. Bar No. IL 0037
                                                    Joshua Burday, D.C. Bar No. IL 0042
                                                    Merrick Wayne, D.C. Bar No. IL 0058
                                                    LOEVY & LOEVY
                                                    311 North Aberdeen, 3rd Floor
                                                    Chicago, IL 60607
                                                    312-243-5900
                                                    foia@loevy.com




                                              -4-
